DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/18/2021 has been entered.


Response to Amendment
The Amendment, filed on 02/18/2021 has been entered and acknowledged by the Examiner.
In the instant applications, claims 29, 30 and 32-55 have been considered and examined.  Claims 31 has been canceled.  



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 46-49 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  Lee et al. (US Pub. 2016/0181345).
As to claim 46, Lee discloses a display device (Fig. 3A), comprising: a display panel including a display area (Display area and secondary display area) and a first non-display area (portion of secondary display area facing rearward and portion of 106 and 108 in rear.), wherein the display panel includes: a first bending portion (secondary display area visible from the front.) in the display area, the first bending portion being bent at a first curvature radius (Fig. 3A); a second bending portion in the first non-display area (see fig. 3A), the second bending portion being bent at a second curvature radius (see Fig. 3A) smaller (Let the first bending portion only be the display element layer/backplane without the base layer 106;  Let the second bending portion be the display element layer/backplane +base layer 106.  In this manner the second curvature will be smaller than the first curvature.) than the first curvature radius; a first area 

As to claim 47, Lee discloses wherein at least one of the first area and the second area is attached to the supporter (108D is attached to both first area and second area in Fig. 5D, but use in Fig. 3A).

As to claim 48, Lee discloses wherein the supporter (116C) includes a support layer (Fig. 5C  layer portion of 116C) and adhesive layers (adhesive layers 118C) respectively located on opposite surfaces of the support layer (Fig. 5C used in Fig. 3A).

As to claim 49, Lee discloses wherein the support layer includes a plastic ([0075] plastic; [0053] and [0096] plastic).






Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US Pub. 2016/0181345) in view of Kwon et al. (KR10-2014-0099174).
Regarding claim 29, Lee discloses a display device (Fig. 3A), comprising: a display panel (Fig. 3A; Display Element Layer/Backplane+106 Base layer) including a display area (Display Area+Secondary Display Area) and a first non-display area (Area on opposite side of Secondary Display area and Display area), wherein the display panel includes: a main area (Display Area) in the display area, the main area being substantially flat (Fig. 3A); a first bending portion in the display area (Secondary Display Area), the first bending portion being bent at a first curvature radius (see Fig. 3A); a second bending portion in the first non-display area (The portion in the Bend portion 
    PNG
    media_image1.png
    476
    801
    media_image1.png
    Greyscale
), wherein a shortest distance between the second area and the main area in a thickness direction of the main area is smaller than a shortest distance between the second bending portion and the main area in the thickness direction of the main area 
    PNG
    media_image2.png
    339
    456
    media_image2.png
    Greyscale
, except for (a) a second center of curvature different from the first center of curvature; (b) the second area extending from the second bending portion in an extending direction that points toward a surface of the main area.
(a) Lee does teach a first center of curvature and a second center of curvature are identical.  It would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to contemplate the first center of curvature and the second center of curvature of Lee with the limitation “a second center of curvature different from the first center of curvature” through the rationale of approaching ranges or amounts, since it has been held that a case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close (See MPEP 2144.05 I) and a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties (See MPEP 2144.05 I). The first and second center of curvature are at the identical spot in -11 mm in any direction on the paper.  This would move the second curvature radius accordingly.  The shape created by the second center of curvature away from the first center of curvature by 10-11 mm would result in a shape so similar to the second curvature radius of Lee that one skilled in the art would have expected them to have the same properties. The limitation of “a second center of curvature different from the first center of curvature” will be met.  Thus having the second center of curvature different from the first center of curvature by a small amount all other things the same would create a shape that is close enough to that shown in Lee that one skilled in the art would have expected them to have the same properties or are so mathematically close that the difference between the claimed ranges or amounts are virtually negligible absent any showing of unexpected results or criticality.
(b) Kwon teaches the second area extending from (Fig. 2c; 210B flexible substrate, 230B adhesive film) the second bending portion in an extending direction that points toward (Fig. 2C) a surface of the main area (Fig. 2c), 
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use second area configuration as taught by Kwon for the second area as disclosed by Lee to utilize simple substitution of one known second area extending configuration for another to obtain predictable results and/ or a smaller cross section.

Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US Pub. 2016/0181345) in view of Saeki et al. (US Pub. 2016/0293869).
Regarding claim 29, Lee discloses a display device (Fig. 3A), comprising: a display panel (Fig. 3A; Display Element Layer/Backplane+106 Base layer) including a display area (Display Area+Secondary Display Area) and a first non-display area (Area on opposite side of Secondary Display area and Display area), wherein the display panel includes: a main area (Display Area) in the display area, the main area being substantially flat (Fig. 3A); a first bending portion in the display area (Secondary Display Area), the first bending portion being bent at a first curvature radius (see Fig. 3A); a second bending portion in the first non-display area (The portion in the Bend portion opposite the secondary display area in the rear.), the second bending portion being bent at a second curvature radius (See Fig. 3A); a first area between the first bending portion and the second bending portion (See Fig. 3A; Choose a portion between the two.); and a second area outside (portion of 106 adjacent to 108 in Fig. 3A) the second bending portion in the first non-display area (See Fig. 3A; Backside is non display area), the second area (area of 106 extending adjacent to 108 in Fig. 3A) extending from the second bending portion in an extending direction (
    PNG
    media_image1.png
    476
    801
    media_image1.png
    Greyscale
), wherein a shortest distance between the second area and the main area in a thickness direction of the main area is smaller than a shortest distance between the second bending portion and the main area in the thickness direction of the main area 
    PNG
    media_image2.png
    339
    456
    media_image2.png
    Greyscale
, except for (a) a 
(a) Lee does teach a first center of curvature and a second center of curvature are identical.  It would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to contemplate the first center of curvature and the second center of curvature of Lee with the limitation “a second center of curvature different from the first center of curvature” through the rationale of approaching ranges or amounts, since it has been held that a case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close (See MPEP 2144.05 I) and a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties (See MPEP 2144.05 I). The first and second center of curvature are at the identical spot in Lee.  Imagine a second center of curvature away from the first center of curvature by 10-11 mm in any direction on the paper.  This would move the second curvature radius accordingly.  The shape created by the second center of curvature away from the first center of curvature by 10-11 mm would result in a shape so similar to the second curvature radius of Lee that one skilled in the art would have expected them to have the same properties. The limitation of “a second center of curvature different from the first center of curvature” will be met.  Thus having the second center of curvature different from the first center of curvature by a small amount all other things the same would create a shape that is close enough to that shown in Lee that one skilled in the art  so mathematically close that the difference between the claimed ranges or amounts are virtually negligible absent any showing of unexpected results or criticality.
(b) Saeki teaches the second area extending from (Fig. 7 second area is D4 flat portion) the second bending portion in an extending direction that points toward (Fig. 2C) a surface of the main area (A display portion), 
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use second area configuration as taught by Saeki for the second area as disclosed by Lee to utilize simple substitution of one known second area extending configuration for another to obtain predictable results and/ or a smaller cross section and/or such a configuration reduces the cross section of the bending portion/non-display region for use of less volume (Fig. 7).

		
	
	
Claim 29, 30 and 32-55 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US Pub. 2016/0181345).
Regarding claim 29, Lee discloses a display device (Fig. 3A), comprising: a display panel (Fig. 3A; Display Element Layer/Backplane+106 Base layer) including a display area (Display Area+Secondary Display Area) and a first non-display area (Area on opposite side of Secondary Display area and Display area), wherein the display panel includes: a main area (Display Area) in the display area, the main area being substantially flat (Fig. 3A); a first bending portion in the display area (Secondary Display Area), the first bending portion being bent at a first curvature radius (see Fig. 3A) and 
    PNG
    media_image1.png
    476
    801
    media_image1.png
    Greyscale
), wherein a shortest distance between the second area and the main area in a thickness direction of the main area is smaller than a shortest distance between the second bending portion and the main area in the thickness direction of the main area 
    PNG
    media_image2.png
    339
    456
    media_image2.png
    Greyscale
, except for (a) a second center of curvature different from the first center of curvature; (b) the second area extending from the second bending portion in an extending direction that points toward a surface of the main area.
(a) Lee discloses a first center of curvature and a second center of curvature are identical (Fig. 3A).  It would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to contemplate the first center of curvature and the second center of curvature of Lee with the limitation “a second center of curvature different from the first center of curvature” through the rationale of approaching ranges or amounts, since it has been held that a case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close (See MPEP 2144.05 I) and a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties (See MPEP 2144.05 I). The first and second center of curvature are at the identical spot in -11 mm in any direction on the paper.  This would move the second curvature radius accordingly.  The shape created by the second center of curvature away from the first center of curvature by 10-11 mm would result in a shape so similar to the second curvature radius of Lee that one skilled in the art would have expected them to have the same properties. The limitation of “a second center of curvature different from the first center of curvature” will be met.  Thus having the second center of curvature different from the first center of curvature by a small amount all other things the same would create a shape that is close enough to that shown in Lee that one skilled in the art would have expected them to have the same properties or are so mathematically close that the difference between the claimed ranges or amounts are virtually negligible absent any showing of unexpected results or criticality.
(b) Lee teaches the second area extending from the second bending portion in an extending direction (Fig. 3A).  Additionally, the applicant’s disclosure does not establish any new and unexpected result for the limitation “the second area extending from the second bending portion in an extending direction that points toward a surface of the main area”.  It would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to contemplate the second area of Lee with the limitation “the second area extending from the second bending portion in an extending direction that points toward a surface of the main area” through design choice, since it has been held that where the general conditions of a claim are disclosed in the prior art, choosing aesthetic design choice involves only routine skill in the art. (See MPEP 2144.04 I) and extending in the direction toward a surface of the main area 

Regarding claim 30, Lee discloses the invention as described above except for a second curvature radius is smaller than the first curvature radius.
Lee teaches the first curvature radius is equal to the second curvature radius  ([0051]; Fig. 3A).  Additionally, the applicant’s disclosure does not establish any new and unexpected result for the limitation “the second curvature radius is smaller than the first curvature radius”.  It would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to contemplate the first and second curvature radiuses of Lee as modified with the limitation “the second curvature radius is smaller than the first curvature radius” through design choice, since it has been held that where the general conditions of a claim are disclosed in the prior art, choosing aesthetic design choices involves only routine skill in the art. (See MPEP 2144.04 I) and having the second curvature radius smaller than the first curvature radius can make the device cross-section smaller or lower profile.

As to claim 30, Lee discloses the invention as described above except for a second curvature radius is smaller than the first curvature radius.
Lee teaches the first curvature radius is equal to the second curvature radius  ([0051]; Fig. 3A).  .  It would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to contemplate the first curvature and second curvature radiuses of Lee with the limitation “a second curvature radius is  or the difference between the claimed range and the prior art range or amounts are so mathematically close that the difference between the claimed ranges or amounts are virtually negligible absent any showing of unexpected results or criticality (See MPEP 2144.05 I). The second curvature of radius is equal to the first curvature radius.  Imagine a second curvature of radius that is 10-11 mm smaller than the first curvature of radius.  One of ordinary skill in the art would have expected the structures created by the second curvature and the a little bit smaller second curvature radius to be close enough to each other that one of ordinary skill in the art would have expected them to have the same properties.

As to claim 32, Lee discloses wherein the second area is bent at a curvature radius that is greater than the curvature radius of the first area or is substantially flat (The second area is substantially flat. Portion of Base layer 106 adjacent support layer 108 in Fig. 3A).

Regarding claim 33, Lee discloses the invention as described above except for the first area is bent at a curvature radius that is greater than the first curvature radius.


As to claim 34, Lee discloses wherein the first area is partially located in the display area and partially located in the first nondisplay area (see Fig. 3A; drawing.).

As to claim 35, Lee discloses further comprising a pad portion ([0036], [0037] [0102]; Fig. 12; 222 pad; [0164]) that is disposed in the second area (Let 200 be part of the second area. Fig. 1; Fig. 10B 200 is contacting 106 at the bottom.).

As to claim 36, Lee discloses further comprising a flexible printed circuit board ([0037] 200 fpcb) that is attached to the pad portion ([0036]; Fig. 12; 222).

As to claim 37, Lee discloses further comprising a driving circuit chip (230 Driving-IC) that is mounted on the flexible printed circuit board (200;) or the second area ( [0074] on 106 on rear side i.e. second area.).

As to claim 38, Lee discloses wherein the second bending portion (Bottom portion of secondary display area in Fig. 3A) is in an overlapping relationship with the first bending portion (top portion of secondary display area Fig. 3A) or with the main area in a direction perpendicular to the surface of the main area.

Regarding claim 39, Lee discloses the invention as described above except for an edge of the second area faces the surface of the main area.
Lee teaches an edge of the second area (Fig. 3A edge of 106 adjacent 108) and a surface of the main area (Fig. 3A; Display Area).  Additionally, the applicant’s disclosure does not establish any new and unexpected result for the limitation “an edge of the second area faces the surface of the main area”.  It would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to contemplate the edge of the second area of Lee as modified with the limitation “an edge of the second area faces the surface of the main area” through design choice, since it has been held that where the general conditions of a claim are disclosed in the prior art, choosing aesthetic design choices involves only routine skill in the art. (See MPEP 2144.04 I) and/or for the same reasons as found in claim 29.

As to claim 40, Lee discloses wherein the first curvature radius is equal to or greater than about 1 mm ([0051] 1 mm or 2 mm.).

Regarding claim 41, Lee discloses the invention as disclosed above except for the second curvature radius is less than about 1 mm.
Lee teaches the second curvature has a radius (Fig. 3; [0051]).  Additionally, the applicant’s disclosure does not establish any new and unexpected result for the limitation “the second curvature radius is less than about 1 mm”.   It would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to contemplate the second curvature radius of Lee as modified with the limitation “the second curvature radius is less than about 1 mm ” through Changes in Size/Proportion, since it has been held that where the general conditions of a claim are disclosed in the prior art, choosing changes in size/proportion involves only routine skill in the art. (See MPEP 2144.04 IV A) and/or to make the cross-section of the display smaller (Fig. 3A) and/or for the same reasons as found in claim 29.

As to claim 42, Lee discloses further comprising a supporter including a recess portion (Fig. 10; 132 Micro-coating layer that has a recess) that is located on the second bending portion (bottom portion of 106) and accommodates the second bending portion (Fig. 10; Use in Fig. 3A; [0149] jets can be varied; [0158] recessed areas; [0138]).

As to claim 43, Lee discloses wherein the display panel includes: a second non-display area; a third bending portion that is located in the display area and is bent at a 

Regarding claim 44, Lee discloses the display panel includes: a third area between the third bending portion and the fourth bending portion and a fourth area outside the fourth bending portion in the second non-display (This is just like in Fig. 3A; [0049] and [0050].Fig. 2 and 4) area except for wherein the fourth area is located such that an edge thereof is toward the main area.
Lee teaches an edge portion (see edge portion of 106 in fig. 3A, but use with different bend portion; Fig. 2; [0049]) and a main portion (Fig. 3A flat portion of main display area.).  Additionally, the applicant’s disclosure does not establish any new and unexpected result for the limitation “the fourth area is located such that an edge thereof is toward the main area”.  It would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to contemplate the fourth area of Lee as modified with the limitation “the fourth area is located such that an edge thereof is toward the main area” through design choice, since it has been held that where the general conditions of a claim are disclosed in the prior art, choosing aesthetic design choices involves only routine skill in the art. (See MPEP 2144.04 I) and/or for a smaller 

As to claim 45, Lee discloses wherein the display panel includes: a third non-display area; a fifth bending portion that is located in the display area and is bent at a fifth curvature radius based on a bending axis extending in a different direction from a bending axis of the first bending portion; and a sixth bending portion that is located in the second non-display area and is bent at a sixth curvature radius ([0049] there may be one or more bend portions; [0050]  Fig. 3A and Fig. 2 and 4;  Choose the same radius for the fifth bending portion and the sixth bending portion. Fig. 2 allows choice of an axis for fifth curvature radius perpendicular to the first bending portion i.e. different direction).

Claim(s) 46-55 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Lee (US Pub. 2016/0181345).
As to claim 46, Lee discloses a display device (Fig. 3A), comprising: a display panel including a display area (Display area and secondary display area) and a first non-display area (portion of secondary display area facing rearward and portion of 106 and 108 in rear.), wherein the display panel includes: a first bending portion (secondary display area visible from the front.) in the display area, the first bending portion being bent at a first curvature radius (Fig. 3A); a second bending portion in the first non-display area (see fig. 3A), the second bending portion being bent at a second curvature radius (see Fig. 3A); a first area between the first bending portion and the second except for a second curvature radius smaller than the first curvature radius.
Lee discloses a second radius the same as the first curvature radius.  It would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to contemplate the first curvature radius and the second curvature of radius of Lee with the limitation “a second curvature radius smaller than the first curvature radius” through the rationale of approaching ranges, since it has been held that a case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close and a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties (See MPEP 2144.05 I). The second curvature of radius is equal to the first curvature radius.  Imagine a second curvature of radius that is 10-11 mm smaller than the first curvature of radius.  One of ordinary skill in the art would have expected the structures created by the second curvature and the a little bit smaller second curvature radius to be close enough to each other that one of ordinary skill in the art would have expected them to have the same properties.

As to claim 46, Lee discloses a display device (Fig. 3A), comprising: a display panel including a display area (Display area and secondary display area) and a first non-display area (portion of secondary display area facing rearward and portion of 106 and 108 in rear.), wherein the display panel includes: a first bending portion (secondary display area visible from the front.) in the display area, the first bending portion being bent at a first curvature radius (Fig. 3A); a second bending portion in the first non-display area (see fig. 3A), the second bending portion being bent at a second curvature radius (see Fig. 3A); a first area between the first bending portion and the second bending portion (See Fig. 3A); a second area (portion of 106 adjacent 108) outside the second bending portion (see Fig.3A) in the first non-display area (Fig. 3A); and a supporter (Fig. 4; 116 supporter or supporters in Figs. 5) located in an inner space defined by the first bending portion, the first area, the second bending portion, and the second area ([0073] use support member in Fig. 3A or use support layer 108D in Fig. 5D or other support members 116 in Fig. 5 with Fig. 3A) except for a second curvature radius smaller than the first curvature radius.
Lee discloses a second radius the same as the first curvature radius.  Additionally, the applicant’s disclosure does not establish any new and unexpected result for the limitation “a second curvature radius smaller than the first curvature radius”.  It would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to contemplate the second curvature of radius and the first curvature of radius with the limitation “a second curvature radius smaller than the first curvature radius” through design choice, since it has been held that where the general conditions of a claim are disclosed in the prior art, choosing 

As to claim 47, Lee discloses wherein at least one of the first area and the second area is attached to the supporter (108D is attached to both first area and second area in Fig. 5D, but use in Fig. 3A).

As to claim 48, Lee discloses wherein the supporter (116C) includes a support layer (Fig. 5C  layer portion of 116C) and adhesive layers (adhesive layers 118C) respectively located on opposite surfaces of the support layer (Fig. 5C used in Fig. 3A).

As to claim 49, Lee discloses wherein the support layer includes a plastic ([0075] plastic; [0053] and [0096] plastic).

As to claim 50, Lee discloses wherein the supporter includes: a first surface that is flat and corresponds to the second area; a second surface that is flat and corresponds to the main area; and a third surface that is curved and corresponds to the first bending portion and the first area (support layer 108D meets all of these limitations 
    PNG
    media_image3.png
    388
    587
    media_image3.png
    Greyscale
).

As to claim 51, Lee discloses wherein: the first surface (lower surface) is attached to the second area (See Fig. 5D), and the second surface (upper surface) is attached to the main area (see fig. 5D) (Use in Fig. 3A).

As to claim 52, Lee discloses wherein the supporter includes: a first surface that corresponds to the second area; a second surface that is flat and corresponds to the main area; and a third surface that is curved and corresponds to the first bending portion and the first area, wherein the first surface includes two surfaces crossing each other (use 108D of Fig. 5D respectively in Fig. 3A to meet all of the limitations.  The first 
    PNG
    media_image4.png
    388
    587
    media_image4.png
    Greyscale
 .

As to claim 53, Lee discloses wherein: one of the two surfaces is substantially parallel to the second surface, and the other of the two surfaces is substantially perpendicular to the second surface (This can be seen in 108D of Fig. 5D both used in Fig. 3A;), and the other of the two surfaces is substantially perpendicular to the second surface (fig. 5D; 108).

Regarding claim 54, Lee discloses the supporter includes: a first surface that is flat and corresponds to the second area; a second surface that is flat and corresponds to the main area (See Fig. 5B; 116B use in Fig. 3A); a third surface that is flat and corresponds to the first bending portion and the first area (The end portion of 116B has 
    PNG
    media_image5.png
    386
    676
    media_image5.png
    Greyscale
).

As to claim 55, Lee discloses wherein: the first surface is directly attached to the second area, the second surface is directly attached to the main area, and the third surface is spaced apart from the first bending portion and the first area (See fig. 5B; all limitations are met.  End portion has a flat portion going vertical which is spaced apart. Using 116B as support layer for this claim add 108 and 118B as part of the support layer and limitation is met.).

Response to Arguments
Applicant's arguments filed 2/18/2021 have been fully considered but they are not persuasive. The applicant asserts that the limitation of former claim 31 are not mere .




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLENN ZIMMERMAN whose telephone number is (571)272-7614.  The examiner can normally be reached on 9:30AM-6:30PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi (Raj) Chakraborty can be reached on 571-272-7242.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-





/GLENN D ZIMMERMAN/Examiner, Art Unit 2875     

/RAJARSHI CHAKRABORTY/Supervisory Patent Examiner, Art Unit 2875